DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/20/2020 has been entered.
Claims 1, 3, 4-6, 8-9, 11, 15 and 17-21 have been amended.
Claim 7 has been canceled.
Claims 22-24 have been added.
Claims 1, 3-6, 8-9, 11-15 and 17-24 are pending.

Response to Arguments
Applicant’s arguments filed on 10/20/2020 regarding 35 USC § 103 rejection of claim 1 and 9 have been considered and they are persuasive. Therefore, 35 USC § 103 rejection of claim 1 and 9 have been withdrawn.
Applicant’s arguments regarding 35 USC § 103 rejection of claim 21 have been considered, but they are not persuasive. Applicant argues that if the centralized system in Mizik (the health check system/health check manager) were to send this response data to "a second component to process the received request," .
Examiner respectfully disagrees. "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternative because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed . . ."  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness.  Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  See Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000) ("The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another.  Instead, the benefits, both lost and gained, should be weighed against one another.").  Where the prior art contains "apparently conflicting" teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered "for its power to suggest solutions to an artisan of ordinary skill. . . . consider[ing] the degree to In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991).
Here, in Mizik, before transmit the health data obtain form servers 816 to the health check manager 832, the inter-cloud communication manager 820 can send the data to another separate component, as taught by Zhou, to pre-process (e.g., aggregate, sort, combine) the data and transmit the pre-processed data to the health check manager 832 to analyze and take proper decision. This one alternative does not  criticize, discredit, or otherwise discourage the solution claimed. Instead, it would allow to reduce load on the health check system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizik et al. (US Patent 9992086, hereafter “Mizik”) in view of Burch et al. (US 2005/0130675, hereafter “Burch”) further in view of Paek  (US 2006/0020705, hereafter “Paek”) and Zhou (US 2011/0270966, hereafter “Zhou”).

Regarding Claim 15, Mizik teaches a health check system (Fig. 3) comprising: one or more processors; and memory (Fig. 4, processing unit 904 and memory 910) storing computer-readable instructions that, when executed by the one or more processors, configure the one or more processors to (Col. 12, lines 54-60):
receive, by a computing device, a request from a first component of a network, the request configured to obtain health data about a target component communicatively connected to the network and including an identifier of the first component, an identifier of the target component, at least one event to check, and the first component being without knowledge of the other components of the network that collect or process the health data about the target component ([Fig. 3, col. 11: lines 58-60] the inter-cloud communication manager 820 [i.e. a health event hub] can be configured to obtain health check data addressed to an identifier of a VPC. [Col. 13, lines 21-30], …configuration data may specify, for example, 
provide, by the computing device and in response to receipt of the request by the computing device, the received request to a  plurality of components of the network ([Fig. 5A, col. 13: lines 59-61] the inter-cloud communication manager 820, which in turn, at (7), transmits the health check packets to the health check endpoint 816 [i.e. health checker]);
receive, by the computing device, health data about the target component from the at least one of the plurality of components capable to act on the received request ([Col. 12: lines 14-17] On receive a response, the health check endpoint 816 can return the response to the inter-cloud communication manager 820. [Fig. 5B, Col. 14: lines 39-59], at (10), a destination server 814 returns a 
Although, Mizik illustrates in Fig. 5A plurality of VPCs 810, and each VCP 810 has health check endpoint 816, however, Mizik does not explicitly teach the plurality of components acting independently of one another, and at least one of the plurality of components being capable to act on the received request.
Burch teaches the plurality of components acting independently of one another, and at least one of the plurality of components being capable to act on the received request ([⁋⁋ 0008-0009], …a central location may broadcast certain measurement requests to the servers at the intermediate communication site locations which then broadcast the requests to individual probes within the communication site locations coverage area. …the probes may determine, after receiving the measurement requests, whether its capabilities and availability allow it to take part in any or all of the requested measurements. Furthermore, if the probe determines that it has the capability to participate, the probe may configure itself to take the measurements that it is capable of and begins to take those measurements. …the probes are at different locations and have different capabilities. [Fig. 1, ⁋ 0018], …central processing station 100 broadcasts a set 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broadcast certain measurement requests to each of a plurality of probes [i.e. a plurality of component] and after receive the request only those probes, are capable, measuring the requested measurement  as taught by Burch as a predictable alternative to measure the health of devices in a large distributed network.
Mizik in view of Burch do not explicitly teach the request including a time period within which to obtain the health data.
Paek teaches the request including a time period within which to obtain the health data (0102], …a timeout value are set in a header of the created health check request message).

Although, in Fig. 5B, at (13), Mizik teaches the inter-cloud communication manager 820 forward the health data response associated with the health data request to the data to the health check system 830, however, Mizik in view of Burch and Paek do not explicitly teach provide, by the computing device, the health data about the target component to a second component to process the received request, the second component being different from and unknown to the first component and the plurality components of the network provided with the received request.
Zhou teaches providing, by the computing device, the health data about the target component to a second component to process the received request, the second component being different from and unknown to the first component and the plurality components of the network provided with the received request ([Fig. 6, ⁋ 0041-0042] the management server 602 receives the responses 620, 622, 624, and 626 that containing the performance values of the managed devices and passes them to the collectors 614 and 616 [i.e. the second component] for processing).


Regarding Claim 19, Mizik teaches The health check system of claim 15, wherein one of the plurality of components provides health data to the first component ([Fig. 5B, col. 14: lines 53-61], the health check endpoint 816, at (11), encapsulates the response for transmission to the health check system 830. At (12), the health check endpoint 816 transmits the response to the inter-cloud communication manager 820, which, at (13), transmits the response to the health check system 130 [i.e. the first component]).
However, Mizik in view of Burch do not explicitly teach wherein another of the plurality of components provides health data to another component different from the first component.
Zhou teaches wherein another of the plurality of components provides health data to another component different from the first component ([Fig. 6, ⁋⁋ 0041-0042] Fig 6 illustrates the responses 620, 622, 624 and 626 is provided to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forward the health data to other devices different from the requested device as taught by Zhou as a predictable alternative to provide data to a system where data can be analyzed to create report for the customer.

Claim 21 is rejected under the same rationale as claim 15.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mizik in view of Burch, Paek and Zhou, further in view of Li et al. US 2017/0124193 (hereafter “Li”).

Regarding Claim 17, Mizik teaches the health check system of claim 15, wherein providing the health data comprises providing: the health data for the target component ([col. 14: lines 40-43], a destination server 814 returns a response to the health check data. The response may include any data responsive to the request, such as HTTP content, an error message, etc.).
providing: an identifier of the first component, an identifier of the at least one of the plurality of components, a hierarchical identifier of the request, an identifier of the target component.
Li teaches providing: an identifier of the first component, an identifier of the at least one of the plurality of components, a hierarchical identifier of the request, an identifier of the target component. ([ FIG. 4, ⁋ 0023],  The response may include 1) To: Originator ID (e.g., first component) and From: Receiver ID (e.g., target component); 2) Parameters: RequestStatus (e.g., at least one of the plurality of components), RequestID (e.g., a hierarchical identifier of the request)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li with the references in order to provide originator ID,  target ID and request ID as taught by Li, because it would allow to correctly identify a response data.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mizik in view of Burch, Paek and Zhou, further in view of Vulich US 2017/0104846 (hereafter “Vulich”).

Claim 18, Mizik teaches the health check system of claim 15, wherein the instructions, when executed by the one or more processors, further configure the one or more processors to: correlate the health data received from the at least one of the plurality of components with the request ([Col. 17: lines 31-37] health check data packets were sent from a number of different health checking devices, one or more devices, such as a health check manager, may aggregate health check responses).
However, Mizik in view of Burch, Paek and Zhou do not explicitly teach wherein a health data received from the at least one of the plurality of components after a second request has been received are not correlated with the request.
Vulich teaches a health data received from the at least one of the plurality of components after a second request has been received are not correlated with the request (⁋ 0003 teaches prior to receiving a response to the dispatched initial request corresponding to the first data object and after receiving the first identical request, a second identical request is received for the first data object. In response to determining that the second identical request is identical to the initial request and the first identical request, and prior to receiving the response to the dispatched initial response, the first identical request is disregarded and the second identical request is held without dispatching the second identical request to the server).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mizik in view of Burch, Paek and Zhou, further in view of Hong et al. US 2015/0350087 (hereafter “Hong”).

Regarding Claim 20, Mizik in view of Burch, Paek and Zhou do not explicitly teach the health check system of claim 15, wherein, the instructions, when executed by the one or more processors, configure the one or more processors to: based on receiving information regarding a new component configured to act on received requests, send a second request to the plurality of components and to the new component.
However, Hong teaches based on receiving information regarding a new component configured to act on received requests, send a second request to the plurality of components and to the new component (Hong teaches when a new node added in the network, it generates a new hash table that assigns a set of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send new request to all nodes including a new node, after detecting the new node is added to the network as taught by Hong as a predictable alternative to distribute workload evenly across all nodes.

Allowable Subject Matter
Applicant’s arguments filed on 10/20/2020  regarding 35 USC § 103 rejection of claim 1 and 9 have been considered and they are persuasive.  Therefore, the of 35 USC § 103 rejection has been withdrawn and Claims 1 and 9 are allowed. 
Claims 3-6, 8 and 22-24 are also allowed as being dependent upon the allowable base claim 1 and Claims 11-14 are also allowed as being dependent upon the allowable base claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              

/AARON N STRANGE/          Primary Examiner, Art Unit 2419